--------------------------------------------------------------------------------

 
CONFIDENTIAL
Exhibit 10.1

 
 
 
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE
BEEN SEPARATELY FILED WITH THE COMMISSION
 
 
Execution Copy
 
 
Agreement
 
           This Agreement (the “Agreement”) is entered into as of April 28, 2008
(the “Effective Date”) by and between TurboChef Technologies, Inc., a Delaware
corporation (the “Licensee”), and Martha Stewart Living Omnimedia, Inc., a
Delaware corporation (the “Licensor” and, together with Licensee, each a “Party”
and together the “Parties”).
 
           WHEREAS Licensee manufactures, procures, distributes and sells
high-quality residential wall speed cook ovens under Licensee’s “TurboChef®”
brand (such products offered for sale during the Term (as defined below), the
“Products”); provided that Products shall not include any (i) ovens that may be
used as countertop or portable appliances or (ii) ovens intended primarily for
commercial use (e.g., in restaurants or other food service establishments);
 
           WHEREAS Martha Stewart (“Stewart”), Licensor’s founder and an
employee of Licensor, is renowned for her “how to” skills and expertise in the
area of cooking, among other specialties;
 
    WHEREAS Stewart is a well known person who is the host of the television
show The Martha Stewart Show, which currently is broadcast on first-run,
syndicated television in the United States;
 
    WHEREAS Emeril Lagasse, III (“Lagasse”), an employee of Licensor, is a
renowned chef who currently operates a number of restaurants and who is host of
certain television programs that currently may be viewed on cable television in
the United States (each of Stewart and Lagasse are sometimes referred to herein
as a “Celebrity” and collectively as the “Celebrities”); and
 
    WHEREAS Licensee wishes to license from Licensor the right to use the name
and likeness of Stewart and Lagasse on and in connection with the promotion of
Products, and to obtain certain services of Stewart, Lagasse and Licensor to
promote such Products, all in accordance with this Agreement;
 
           NOW, THEREFORE, the Parties agree as follows:
 
1.
Grant of Rights.

 
    1.1.
Grant of Stewart Publicity Rights:  Subject to the terms and conditions set
forth in this Agreement (including Licensor’s approval rights set forth in
Section 3.2), Licensor hereby grants to Licensee the right and license to use
Stewart’s name, likeness, voice (and, as may be approved by Licensor, other
personal attributes of Stewart) (collectively, “Stewart’s Image”) during the
Term (as defined below) solely in connection with the packaging, distribution,
sale, advertisement and promotion of Products throughout the United States and
Canada (the “Territory”); provided, however, that such license is limited to use
of Stewart’s Image solely in connection with the reproduction, performance and
display of (a) the Integrations (as defined below) or excerpts thereof as may be
permitted by Section 3.1.3, (b) the Stewart Dinner Party Materials (as defined
below) as may be permitted by Section 2.3.2 and (c) the Stewart Demo Film (as
defined below) as may be permitted by Section 2.4.1.  Products which are sold or
marketed using Stewart’s Image and/or Lagasse’s Image (as defined below) under
this Agreement are referred to herein as “Covered Products.”  Any use of
Stewart’s Image in a manner not expressly permitted under this Agreement shall
be deemed a material breach of this Agreement.  Licensor reserves all rights in
Stewart’s Image not expressly granted in this Agreement.

 
1

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    1.2.
Grant of Lagasse Publicity Rights:  Subject to the terms and conditions set
forth in this Agreement (including Licensor’s approval rights set forth in
Section 3.2), Licensor hereby grants to Licensee the right and license to use
Lagasse’s name, likeness, voice (and, as may be approved by Licensor, other
personal attributes of Lagasse) (collectively, “Lagasse’s Image”) during the
Term solely in connection with the packaging, distribution, sale, advertisement
and promotion of Products throughout the Territory.  Any use of Lagasse’s Image
in a manner not expressly permitted under this Agreement shall be deemed a
material breach of this Agreement.  Licensor reserves all rights in Lagasse’s
Image not expressly granted in this Agreement.

 
2.
Licensor’s Services.

 
    2.1.
On The Martha Stewart Show:  From time to time during the Term as Licensor deems
editorially appropriate, Licensor will air on The Martha Stewart Show or any
successor television show hosted by Stewart (the “Stewart TV Show”) a number of
integrations of Covered Products, including cooking demonstrations that feature
Covered Products (“Integrations”).  Licensor shall exercise commercially
reasonable efforts to:  (a) create circumstances so that Integrations would be
editorially appropriate for the Stewart TV Show [CONFIDENTIAL MATERIAL REDACTED
AND FILED SEPARATELY WITH THE COMMISSION] times each period of twelve (12)
months during the Term (the parties acknowledge that the Stewart TV Show is
expected to be in production less than nine (9) months during any twelve (12)
month period); (b) provide Licensee with as much possible advance notice of any
planned Integrations during the Term (provided, however, that Licensee
acknowledges and agrees that such Integrations may be planned on the day of
production and that it may not be possible to give Licensee advance notice in
such circumstances); (c) permit one (1) representative of Licensee to have
access to the Stewart TV Show studio while any Integration is being performed,
space permitting (provided, however, that Licensee acknowledges and agrees that
such representative will have no right to appear on-screen or to affect in any
manner the content of the Integration, with respect to which Licensor and
Stewart shall have absolute discretion).  The manner, number, duration and
content of such Integrations will be determined by Licensor in its sole
discretion, in consultation with Licensee.  Licensor will permit Licensee to
supply and install, and Licensee shall supply and install, at Licensee’s sole
expense, at the location on the set of the Stewart TV Show as specified by
Licensor (which location may include the on-camera preparation kitchen, the
“homebase” demonstration kitchen or such other area of the set as specified by
Licensor), a Covered Product as specified by Licensor for use in such
Integrations.  Notwithstanding anything in this Agreement to the contrary,
Licensee acknowledges and agrees that Licensor in its sole discretion may cease
the production of the Stewart TV Show at any time during the Term and that this
Section 2.1 shall apply only during periods in which the Stewart TV Show may be
in production.

 
    2.2.
The Emeril Green Show: Licensor shall request the producer of the Emeril Green
television show or any successor television show hosted by Lagasse (the “Lagasse
TV Show”) to permit the installation of a Covered Product on the set of the
Lagasse TV Show.  If such approval is obtained, Licensor will permit Licensee to
supply and install, and Licensee shall supply and install, at Licensee’s sole
expense, at the location on the set of the Lagasse TV Show as specified by
Licensor and approved by the producer, a Covered Product as specified by
Licensor for use in connection with the Lagasse TV Show.  Licensee acknowledges
and agrees that the producer of the Lagasse TV Show, and not Licensor, has the
discretion to allow the installation of a Covered Product on the set of the
Lagasse TV Show and the failure of such an installation to occur shall not
constitute a breach of this Agreement.  Notwithstanding anything in this
Agreement to the contrary, Licensee acknowledges and agrees that Licensor in its
sole discretion may cease the production of the Lagasse TV Show at any time
during the Term and that this Section 2.2 shall apply only during periods in
which the Lagasse TV Show may be in production.  Licensor agrees that if it is
unable to obtain permission from the producer of the Lagasse TV Show to install
a Covered Product on the set of the Lagasse TV Show, then, if Lagasse hosts
another television show during the Term, such other television show shall be
included within the definition of “Lagasse TV Show.”

 
2

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
2.3.
Personal Appearances:

 
    2.3.1.
   Licensee may request that Stewart make up to three (3) personal appearances
per Agreement Year (as defined below), either in-person or via satellite or
prerecorded film, at designated Licensee events (“Licensee Stewart Events”) in
the Territory, which events Licensee may photograph and videotape for the
purpose of creating an advertising campaign for Covered Products.  Licensee’s
use of any photographs, film or other results of the events containing Stewart’s
Image is subject in all respects to Section 3.2.  Each request by Licensee
pursuant to Section 2.3.1 must be made in writing at least three (3) months
prior to the date of the requested appearance and shall describe in detail the
timing, place, purpose, type and size of the Licensee Stewart Event and the
nature of the appearance by Stewart that Licensee is requesting (e.g., whether
Licensee wishes Stewart to speak publicly).  Stewart, if reasonably permitted
by her schedule, will make such requested appearances, provided that such
appearances do not conflict with a prior commitment made by Stewart that she
cannot reasonably change.  Any appearance by Stewart at any Licensee Stewart
Event shall not be required to exceed three (3) hours in duration in the
aggregate, measured from the start of such appearance until the end of such
appearance, unless Stewart otherwise agrees in her sole discretion.
Notwithstanding the foregoing, in no event will Stewart’s declining to appear at
a Licensee Stewart Event, or Stewart’s failure to appear at a Licensee Stewart
Event at which she agreed to appear because of circumstances beyond her
reasonable control, constitute a breach of this Agreement.

 
    2.3.2.
   In addition to the appearances that may be requested pursuant to Section
2.3.1, Licensee may request that Stewart attend up to two (2) dinner parties
(“Licensee Stewart Dinner Parties”) per Agreement Year hosted by Licensee in the
Territory, including at least one (1) at Stewart’s primary residence (which, as
of the Effective Date, is for purposes of this Agreement only, is deemed to be
in Bedford, New York; provided that Stewart may change her primary residence at
her sole discretion), which events Licensee may photograph and videotape for the
purpose of creating an advertising campaign for Covered Products around the
theme “dinner party with TurboChef” or such other theme as the Parties may agree
upon in writing (any still or moving images or audio recordings from the
Licensee Stewart Dinner Parties shall be referred to herein as the “Stewart
Dinner Party Materials”).  Licensee shall be responsible for, and shall bear all
costs and expenses associated with, hosting, photographing and filming such
Licensee Stewart Dinner Parties and obtaining all rights required for use of the
resulting photographs and film.  Licensee’s use of any photographs, film or
other results of the events containing Stewart’s Image is subject in all
respects to Section 3.2.  Each request by Licensee pursuant to Section 2.3.2
must be made in writing at least three (3) months prior to the date of the
requested appearance and shall describe in detail the timing, place and size of
the Licensee Stewart Dinner Party and the list of intended invitees (each person
of which shall be subject to Licensor’s prior approval).  Stewart, if reasonably
permitted by her schedule, will attend such Licensee Stewart Dinner Parties,
provided that such Licensee Stewart Dinner Parties do not conflict with a prior
commitment made by Stewart that she cannot reasonably change. Any personal
appearance by Stewart at any Licensee Stewart Dinner Party shall not be required
to exceed three (3) hours in duration in the aggregate, measured from the start
of such appearance until the end of such appearance, unless Stewart otherwise
agrees in her sole discretion. Notwithstanding the foregoing, in no event will
Stewart’s declining to appear at a Licensee Stewart Dinner Party, or Stewart’s
failure to appear at a Licensee Stewart Dinner Party at which she agreed to
appear because of circumstances beyond her reasonable control, constitute a
breach of this Agreement.

 
3

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    2.3.3.
   Licensee will reimburse Licensor for Stewart’s travel, meal, lodging,
security and related expenses reasonably incurred in connection with Stewart’s
appearance at any Licensee Stewart Event or Licensee Stewart Dinner Party,
including the cost of Stewart’s private plane travel to and from such Licensee
Stewart Event or Licensee Stewart Dinner Party, first-class hotel accommodations
and first-class ground transportation to and from airports and between the hotel
and the site of such Licensee Stewart Event or Licensee Stewart Dinner Party; it
being understood that such costs also shall include the costs of security and
other personnel who travel with Stewart in the ordinary course.  To the extent
that Licensor and Licensee have agreed in writing prior to the incurrence of the
expenses, Licensee also will reimburse Licensor for the specifically agreed upon
travel and related expenses incurred by additional staff that travel with
Stewart for the Licensee Stewart Event or Licensee Stewart Dinner Party.  If
Stewart’s appearance is via satellite or prerecorded film in lieu of a personal
appearance, Licensee will reimburse Licensor for all reasonable expenses
incurred by Licensor in connection with such appearance, including any and all
costs associated with Creative Services (as defined below) hereunder.  Licensee
will reimburse Licensor for all such expenses within ten (10) days after receipt
of Licensor’s written invoice documenting such expenses.

 
    2.3.4.
   Licensee may request that Lagasse make up to three (3) personal appearances
per Agreement Year, either in-person or via satellite or prerecorded film, at
designated Licensee events (“Licensee Lagasse Events”) in the Territory, which
events Licensee may photograph and videotape for the purpose of creating an
advertising campaign for Covered Products.  Licensee’s use of any photographs,
film or other results of the events containing Lagasse’s Image is subject in all
respects to Section 3.2.  Each request by Licensee pursuant to Section 2.3.4
must be made in writing at least three (3) months prior to the date of the
requested appearance and shall describe in detail the timing, place, purpose,
type and size of the Licensee Lagasse Event and the nature of the appearance by
Lagasse that Licensee is requesting (e.g., whether Licensee wishes Lagasse to
speak publicly).  Lagasse, if reasonably permitted by his schedule, will make
such requested appearances, provided that such appearances do not conflict with
a prior commitment made by Lagasse that he cannot reasonably change.  Any
appearance by Lagasse at any Licensee Lagasse Event shall not be required to
exceed three (3) hours in duration in the aggregate, measured from the start of
such appearance until the end of such appearance, unless Lagasse otherwise
agrees in his sole discretion. Notwithstanding the foregoing, in no event will
Lagasse’s declining to appear at a Licensee Lagasse Event, or Lagasse’s failure
to appear at a Licensee Lagasse Event at which he agreed to appear because of
circumstances beyond his reasonable control, constitute a breach of this
Agreement.

 
4

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    2.3.5.
   In addition to the appearances that may be requested pursuant to Section
2.3.4, Licensee may request that Lagasse attend up to two (2) dinner parties
(“Licensee Lagasse Dinner Parties”) per Agreement Year hosted by Licensee in the
Territory, which events Licensee may photograph and videotape for the purpose of
creating an advertising campaign for Covered Products around the theme “dinner
party with TurboChef” or such other theme as the Parties may agree upon in
writing (any still or moving images or audio recordings from the Licensee
Lagasse Dinner Parties shall be referred to herein as the “Lagasse Dinner Party
Materials”).  Licensee shall be responsible for, and shall bear all costs and
expenses associated with, hosting, photographing and filming such Licensee
Lagasse Dinner Parties and obtaining all rights required for use of the
resulting photographs and film.  Licensee’s use of any photographs, film or
other results of the events containing Lagasse’s Image is subject in all
respects to Section 3.2.  Each request by Licensee pursuant to Section 2.3.5
must be made in writing at least three (3) months prior to the date of the
requested appearance and shall describe in detail the timing, place and size of
the Licensee Lagasse Dinner Party and the list of intended invitees (each person
of which shall be subject to Licensor’s prior approval).  Lagasse, if reasonably
permitted by his schedule, will attend such Licensee Lagasse Dinner Parties,
provided that such Licensee Lagasse Dinner Parties do not conflict with a prior
commitment made by Lagasse that he cannot reasonably change. Any personal
appearance by Lagasse at any Licensee Lagasse Dinner Party shall not be required
to exceed three (3) hours in duration in the aggregate, measured from the start
of such appearance until the end of such appearance, unless Lagasse otherwise
agrees in his sole discretion. Notwithstanding the foregoing, in no event will
Lagasse’s declining to appear at a Licensee Lagasse Dinner Party, or Lagasse’s
failure to appear at a Licensee Lagasse Dinner Party at which he agreed to
appear because of circumstances beyond his reasonable control, constitute a
breach of this Agreement.

 
    2.3.6.
   Licensee will reimburse Licensor for Lagasse’s travel, meal, lodging,
security and related expenses reasonably incurred in connection with Lagasse’s
appearance at any Licensee Lagasse Event or Licensee Lagasse Dinner Party,
including the cost of Lagasse’s private plane travel to and from such Licensee
Lagasse Event or Licensee Lagasse Dinner Party, first-class hotel accommodations
and first-class ground transportation to and from airports and between the hotel
and the site of such Licensee Lagasse Event or Licensee Lagasse Dinner Party; it
being understood that such costs also shall include the costs of security and
other personnel who travel with Lagasse in the ordinary course.  To the extent
that Licensor and Licensee have agreed in writing prior to the incurrence of the
expenses, Licensee also will reimburse Licensor for the specifically agreed upon
travel and related expenses incurred by additional staff that travel with
Lagasse for the Licensee Lagasse Event or Licensee Lagasse Dinner Party.  If
Lagasse’s appearance is via satellite or prerecorded film in lieu of a personal
appearance, Licensee will reimburse Licensor for all reasonable expenses
incurred by Licensor in connection with such appearance, including any and all
costs associated with Creative Services hereunder.  Licensee will reimburse
Licensor for all such expenses within ten (10) days after receipt of Licensor’s
written invoice documenting such expenses.

 
5

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
2.4.
Filmed Cooking Demonstrations:

 
    2.4.1.
   Stewart will participate as host in a filmed cooking demonstration featuring
Covered Products to be produced by Licensee at Licensee’s sole cost and expense
(the “Stewart Demo Film”), which film may be displayed solely on Licensee’s
website www.turbochef.com and/or microsite www.theovenreinvented.com or any
other website operated by Licensee that is exclusively devoted to the promotion
and sale of Licensee products and/or information about Licensee and its products
(“Licensee Sites,” which, for avoidance of doubt, shall exclude any websites
that (i) are operated by third parties or (ii) operated by Licensee that promote
or offer for sale products other than those of Licensee and/or provide
information about entities other than Licensee or products or services of such
entities except branded or non-branded consumable supplies and accessories
related to Licensee’s products), and solely during the Term.  The Stewart Demo
Film will be not more than thirty (30) minutes in length.  Production will be
conducted at a time and place acceptable to Stewart in light of Stewart’s
schedule and prior commitments, and in no event will Stewart be required to be
available more than one (1) day and for longer than seven (7) hours on such
day.  The Stewart Demo Film and Licensee’s use of it are subject in all respects
to Licensor’s prior approval in accordance with Section 3.2.  Without limiting
the foregoing, Licensor must approve the script of the Stewart Demo Film and the
aspects of its physical production (including the selection of the director and
director of photography thereof, and the lighting thereof); shall be entitled to
select a hair and make-up provider of Licensor’s choosing (the costs of which
shall be borne by Licensee); must approve the presence and identity of any
photographer whom Licensee may wish to invite on-set; and must approve the use
of any images of Stewart taken by any such photographer.  No rights shall be
given to use Stewart’s Image on any out-takes, b-roll or similar footage except
to the extent that Licensor, in its sole and absolute discretion, grants any
such rights in writing.

 
    2.4.2.
   Lagasse will participate as host in a filmed cooking demonstration featuring
Covered Products to be produced by Licensee at Licensee’s sole cost and expense
(the “Lagasse Demo Film”), which film may be displayed solely on Licensee
Sites  and solely during the Term.  The Lagasse Demo Film will be not more than
thirty (30) minutes in length.  Production will be conducted at a time and place
acceptable to Lagasse in light of Lagasse’s schedule and prior commitments, and
in no event will Lagasse be required to be available more than one (1) day and
for longer than seven (7) hours on such day.  The Lagasse Demo Film and
Licensee’s use of it are subject in all respects to Licensor’s prior approval in
accordance with Section 3.2.  Without limiting the foregoing, Licensor must
approve the script of the Lagasse Demo Film and the aspects of its physical
production (including the selection of the director and director of photography
thereof, and the lighting thereof); shall be entitled to select a hair and
make-up provider of Licensor’s choosing (the costs of which shall be borne by
Licensee); must approve the presence and identity of any photographer whom
Licensee may wish to invite on-set; and must approve the use of any images of
Lagasse taken by any such photographer.  No rights shall be given to use
Lagasse’s Image on any out-takes, b-roll or similar footage except to the extent
that Licensor, in its sole and absolute discretion, grants any such rights in
writing.

 
6

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
2.5.
Links and Features on Licensor Site:

 
    2.5.1.
   During the Term, Licensor shall maintain, at a location on Licensor’s
websites www.marthastewart.com and www.emerils.com (the “Licensor Sites”) as
determined by Licensor in its sole discretion, a hyperlink (the “Hyperlink”) to
any of Licensee Sites as Licensee may notify Licensor in writing.  The Hyperlink
will be accessible if an end user of a Licensor Site clicks on certain visual
materials (the size and content of which visual materials shall be determined by
Licensor in its sole discretion, provided that Licensor shall consult with
Licensee as to such matters) displayed on the Licensor Sites pursuant to the
first sentence of this Section 2.5.1; and provided further that the Hyperlink
shall be accessible within three (3) mouse clicks of the primary home page of
each respective Licensor Site.

 
    2.5.2.
   During the Term, to the extent that any Licensor Site has a “Shop” section,
and such “Shop” section has a page (a “From the Show Shop Page”) accessible from
a link named “From the Show” or a name substantially similar thereto (as the
Effective Date, the Licensor Site www.marthastewart.com contains a From the Show
Shop Link), Licensor shall maintain a hyperlink to any of Licensee Sites as
Licensee may notify Licensor in writing, which hyperlink will be accessible if
an end user of a Licensor Site clicks on certain visual materials (the size and
content of which visual materials shall be determined by Licensor in its sole
discretion, provided that Licensor shall consult with Licensee as to such
matters) displayed on the Licensor Sites pursuant to this Section
2.5.2.  Notwithstanding anything in this Agreement to the contrary, Licensor
shall retain sole and absolute discretion over all matters related to the
design, structure and “look and feel” of the Licensor Sites and may determine no
longer to display a From the Show Shop Page.  The failure to maintain a From the
Show Shop Page shall not constitute a breach of this Agreement.

 
2.6.
Email Promotions:

 
    2.6.1.
   At Licensee’s request but in no event more often than [CONFIDENTIAL MATERIAL
REDACTED AND FILED SEPARATELY WITH THE COMMISSION] times per Agreement Year, and
subject to applicable privacy and other laws, rules, regulations and guidelines
(including opt-in or opt-out limitations), Licensor will provide Licensee, at
Licensee’s expense, on a blind basis through a bonded agency acceptable to
Licensor, with access to its file of active subscribers of Martha Stewart Living
magazine (“MSL”) who have affirmatively opted to receive third-party messages,
for use to send one (1) written communication (whether in print or via
electronic mail) solely promoting Covered Products, provided that Licensor shall
have prior approval over the content and “look and feel” of any such
communication sent by Licensee to such subscribers; and provided further that
Licensee shall ensure that the sending of such communication shall comply (and
represents and warrants that it will comply) with all applicable rules and
regulations, including without limitation the CAN-SPAM Act.

 
    2.6.2.
   In addition to Licensee’s rights set forth in Section 2.6.1, at Licensee’s
request but in no event more often than [CONFIDENTIAL MATERIAL REDACTED AND
FILED SEPARATELY WITH THE COMMISSION] times per Agreement Year, and subject to
applicable privacy and other laws, rules, regulations and guidelines (including
opt-in or opt-out limitations), Licensor will at its election either (i) provide
Licensee, at Licensee’s expense, on a blind basis through a bonded agency
acceptable to Licensor, with access to its file of active subscribers of MSL who
have affirmatively opted to receive third-party electronic mail messages, for
use to send one (1) written communication via electronic mail, solely promoting
Covered Products or (ii) on behalf of Licensee, send to Licensor’s file of
active subscribers of MSL who have affirmatively opted to receive third-party
electronic mail messages, one (1) written communication via electronic mail,
solely promoting Covered Products; provided that Licensor shall have prior
approval over the content and “look and feel” of any such communication sent by
Licensee to such subscribers; and provided further that, except with respect to
actions of Licensor and Licensor’s agents, Licensee shall ensure that the
sending of such communication shall comply (and represents and warrants that it
will comply) with all applicable rules and regulations, including without
limitation the CAN-SPAM Act.

 
7

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    2.7.
Ad Hoc Promotions:  Stewart may, at Stewart’s sole discretion, promote Covered
Products in other public forums, such as during appearances on Martha Stewart
Living Radio.  Lagasse may, at Lagasse’s sole discretion, promote Covered
Products in other public forums.

 
    2.8.
Press Day:  The Parties shall work together to host a “press day” event at the
set of the Stewart TV Show or other venue on which the Parties may agree, at
which Stewart shall announce the fact that the Parties have entered into this
Agreement to promote the Products (provided that the financial terms of this
Agreement shall not be disclosed at such “press day” event without the consent
of each Party, which may be withheld in its sole discretion).  Lagasse, if
reasonably permitted by his schedule, shall attend such “press day” event.  The
Parties shall work together to identify the list of persons to be invited to
attend such “press day” event.  The date of such “press day” event shall be
subject to Licensor’s approval and shall be chosen to accommodate Stewart’s
schedule.  In the event that the “press day” announcement is made on the Stewart
TV Show (which Licensor shall not be under any obligation to cause to happen),
such announcement shall be deemed to be an Integration.

 
    2.9.
Recipe Booklet:  Licensor shall use commercially reasonable efforts  to obtain
permission from Crown Publishing Group, a division of Random House, Inc. (“RH”)
to allow Licensor to develop recipes based upon use of the Covered Products
(“Covered Product Recipes”) and to permit such Covered Product Recipes to be
published in a booklet that would be distributed as referenced below, subject to
RH’s written consent.  Licensee acknowledges and agrees that RH may refuse to
grant such permission and that such refusal shall not constitute a breach of
this Agreement.  In the event that such permission is obtained from RH, (a)
Licensor shall use commercially reasonable efforts to develop within six (6)
months of the date such permission is obtained, fifty (50) Covered Product
Recipes to be promoted as being authored by Stewart and fifty (50) Covered
Product Recipes to be promoted as being authored by Lagasse and (b) subject to
Section 3.2, Licensee may create a booklet in print form containing the Covered
Product Recipes (the “Booklet”) that may be packaged with the Covered Products
and/or distributed without charge by Licensee or retailers of Licensee products
to purchasers of Covered Products or to targeted prospective purchasers of
Covered Products; provided that the Booklet may not contain any advertisements
or promote any goods or services (other than the Covered Products); and provided
further that under no circumstances may the Booklet be sold separately from a
Covered Product.

 
8

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    2.10.
    As used in this Agreement, any obligation of Licensor to use “commercially
reasonable efforts” shall under no circumstances be interpreted to require
Licensor, Stewart, Lagasse or any of their respective affiliates to (a) pay any
consideration to any party or (b) waive or refrain from exercising any right or
(c) alter, modify or amend, in any manner that Licensor deems unfavorable, the
terms of any contract to which Licensor, Stewart, Lagasse or any of their
respective affiliates is a party.

 
    2.11.
    Emeril Restaurants:  Licensor shall use commercially reasonable efforts to
request that Lagasse install Covered Products (or appropriate commercial grade
oven products of Licensee) in at least half of the “Emeril” branded restaurants
that Lagasse owns (each an “Emeril Restaurant”).  Licensee acknowledges that
such restaurants are not owned by Licensor and that Lagasse owes neither
Licensor nor Licensee any obligation to agree to any such
installation.  Notwithstanding clause (a) of Section 2.10, but subject to
Section 2.15, with respect to each Emeril Restaurant, Licensor shall agree to
purchase one (1) Covered Product at Licensee’s cost of manufacture and to pay
the reasonable costs of installation of such Covered Product at such Emeril
Restaurant; up to a maximum obligation of $60,000 in the aggregate.  In the
event that Covered Products or appropriate commercial grade oven products of
Licensee become installed in at least half of the Emeril Restaurants, Licensee
shall be able to publicly reflect Lagasse and those specific Emeril Restaurants
as users of Licensee products.

 
    2.12.
    Notwithstanding anything in this Agreement to the contrary, the definition
of “Products” for purposes of Licensor’s, Stewart’s and Lagasse’s obligations
set forth in Section 2 shall not, without the written consent of such respective
party, include any products that were not offered for sale as of the Effective
Date.  For avoidance of doubt, the preceding sentence shall not affect in any
manner the definition of “Products” for purposes of the grant of rights to use
Stewart’s Image and Lagasse’s Image set forth in Section 1.

 
    2.13.
    Availability for Consulting Services:  Licensor shall make Stewart and
Lagasse available for a limited amount of consulting services (not to exceed
three (3) hours per year each) on TurboChef promotions and contests and
TurboChef oven designs and prototypes; provided, however, that if a party to any
agreement with Licensor or any of Licensor’s affiliates (including agreements as
to which Licensor or any of Licensor’s affiliates is assignee) in effect as of
the Effective Date asserts that the provision by Stewart and/or Lagasse of any
consulting services referenced in the preceding sentence would violate any
obligation owed to such party, Licensor shall be relieved of the obligation set
forth in the preceding sentence with respect to such services.

 
    2.14.
    Stewart will permit Licensee to install, and Licensee will install, within
four (4) months of the Effective Date, a Covered Product of Stewart’s selection,
in a kitchen in a housing structure of Stewart’s selection on the property of
her Bedford, New York residence (the Parties acknowledge and agree that
Stewart’s Bedford residence contains multiple housing structures and more than
one kitchen).  In addition, Stewart will permit Licensee to temporarily install,
and Licensee will temporarily install, within one (1) month of the Effective
Date, a Covered Product of Stewart’s selection, in a kitchen in a housing
structure of Stewart’s selection on the property of her Bedford, New York
residence (the Parties acknowledge and agree that Stewart’s Bedford residence
contains multiple housing structures and more than one kitchen), in a rolling
cabinet configuration the (“Temporary Product”).  At Stewart’s request upon
installation of the Covered Product referenced in the first sentence of this
Section 2.14, Licensee shall remove the Temporary Product and return the kitchen
in which Temporary Product was installed to the condition of such kitchen prior
to the installation of the Temporary Product.  All costs associated with
carrying out the obligations of this Section 2.14 shall be borne by Licensee.

 
9

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    2.15.
    Lagasse will permit Licensee to install, and Licensee will install, within
four (4) months of the Effective Date, one (1) Covered Product of Lagasse’s
selection, in an Emeril Restaurant or such other location as Lagasse, Licensor
and Licensee may agree in writing.  All costs associated with carrying out the
obligations of this Section 2.15 shall be borne by Licensee.

 
3.
Licensee Advertising and Promotion. 

 
    3.1.
In General:  At all times in the exercise of its rights under this Agreement,
Licensee will cause each Celebrity to be depicted in a tasteful and appropriate
manner consistent with such Celebrity’s professional image and standing in the
media and entertainment industry, Licensor’s use of Stewart’s Image and
Lagasse’s Image, and Licensor’s and such Celebrity’s reputation for good taste
and quality.  Licensee may not use or permit the use of Stewart’s Image and
Lagasse’s Image or any other intellectual property of Licensor in any manner
which derogates or defames Stewart, Lagasse or Licensor or is not approved as
set forth in Section 3.2 of this Agreement.

 
        3.1.1.
    In Martha Stewart Living Magazine:  At Licensee’s request from time to time,
Licensor will make available to Licensee for purchase, advertising pages in MSL
for the purpose of advertising Covered Products. [CONFIDENTIAL MATERIAL REDACTED
AND FILED SEPARATELY WITH THE COMMISSION].  In order to purchase such
advertising Licensee shall be required to sign Licensor’s standard form of
insertion order for the purchase of such advertising and such purchase shall be
subject to the terms and conditions of such insertion orders (except to the
extent, if any, that any such term or condition is expressly contradicted by a
term or provision of this Agreement, in which case the term or provision of this
Agreement shall control).  Licensee shall comply with Licensor’s standard
requirements regarding timeliness of delivery of signed insertion orders,
creative materials and other matters.  Notwithstanding anything in this
Agreement to the contrary, Licensee acknowledges and agrees that Licensor in its
sole discretion may at any time increase or decrease the frequency of
publication of (or sell or cease to publish), or increase or decrease the
circulation of, MSL at any time during the Term and that this Section 3.1.1
shall apply only during periods in which Licensor is publishing MSL.

 
        3.1.2.
    On the Licensor Sites:  At Licensee’s request from time to time, Licensor
will make available to Licensee for purchase, banner advertising in standard
positions on pages of the Licensor Sites for the purpose of advertising Covered
Products. [CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE
COMMISSION].  In order to purchase such advertising Licensee shall be required
to sign Licensor’s standard form of insertion order for the purchase of such
advertising and such purchase shall be subject to the terms and conditions of
such insertion orders (except to the extent, if any, that any such term or
condition is expressly contradicted by a term or provision of this Agreement, in
which case the term or provision of this Agreement shall control).  Licensee
shall comply with Licensor’s standard requirements regarding timeliness of
delivery of signed insertion orders, creative materials and other
matters.  Notwithstanding anything in this Agreement to the contrary, Licensee
acknowledges and agrees that Licensor in its sole discretion may at any time
cease to operate either or both of the Licensor Sites at any time during the
Term and that this Section 3.1.2 shall apply only during periods in which
Licensor is operating a Licensor Site.

 
10

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
        3.1.3.
    Use of Stewart’s Image and Lagasse’s Image by Licensee’s
Customers:  Licensee may not sublicense or otherwise authorize or permit any
third party (including any of Licensee’s customers) to use Licensee’s rights
under this Agreement (including without limitation Licensee’s rights to use
Stewart’s Image, Lagasse’s Image and/or to use any Exploitation Materials (as
defined below)), including in such customers’ physical retail stores or on their
websites; provided, however, that subject to Licensor’s prior approval in
accordance with Section 3.2, Packaging containing Covered Products and Consumer
Facings may be displayed in physical retail stores where Covered Products are
sold.  Notwithstanding the immediately preceding sentence, Licensee is hereby
granted a revocable license to display, and to sublicense third parties to
display, (a) the Integrations in their entirety only, without any editing or
combination with any other content (including without limitation any
advertisements or other editorial matter) and (b) excerpts of the Integrations,
combined with other material subject to Licensor’s approval rights set forth in
Section 3.2; provided, however, in either event that neither Licensee nor any
such third party receives any consideration for such display; and provided,
further that if Licensor determines that the Integrations are being displayed in
contravention of the restrictions in this sentence, Licensor may give written
notice (“Take-Down Notice”) revoking the license granted in this sentence and
upon receipt of such a notice, Licensee shall (i) promptly (and in any event
within one (1) business day) cease any further display of the Integrations
specified in the Take-Down Notice, (ii) promptly (and in any event within one
(1) business day) send written notice (which may be by electronic mail) to each
third party displaying the Integrations demanding that such third party
immediately cease any further display of the Integrations specified in the
Take-Down Notice and (iii) cooperate with Licensor (with Licensee to bear its
costs associated with such cooperation) as Licensor may request in any efforts
by Licensor to cause the display of the Integrations by Licensee or any third
parties to cease.

 
    3.2.
Approval Rights:

 
        3.2.1.
    Licensor shall have the right to approve all uses by Licensee of Stewart’s
Image, Lagasse’s Image and/or Licensor’s name, including uses (i) on or relating
to the Covered Products or packaging used in connection with Covered Products
(“Packaging”); (ii) on in-store displays, signage and fixtures used in
connection with Covered Products (“Consumer Facings”); (iii) in all advertising,
marketing and publicity materials, including brochures and other literature used
to market Covered Products (“Advertising Materials”); and (iv) any other
exploitation materials relating to the Covered Products, including editorial or
promotional content placed by Licensee on, or accessed via links from,
Licensee’s Site (together with Packaging, Consumer Facings and Advertising
Materials, the “Exploitation Materials”).  Licensee shall make no use of
Stewart’s Image or Lagasse’s Image or Licensor’s name in the Exploitation
Materials without Licensor’s prior written approval, and shall not modify such
items once approved without resubmitting them for Licensor’s approval.  Those
portions of Exploitation Materials containing Stewart’s Image or Lagasse’s Image
and the images associated with them are the property of Licensor.  However
nothing in this Agreement shall be construed as granting ownership rights of any
kind to Licensor of Licensee’s Products.

 
11

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
        3.2.2.
    Licensee shall submit all items for Licensor’s prior approval free of charge
to a representative designated by Licensor in accordance with submission
instructions provided by Licensor.  Licensor will strive to respond in writing
to Licensee’s requests for approval within a reasonable period of time, provided
that any failure by Licensor to respond in writing shall be deemed a
disapproval.  Licensor will exercise its approval rights promptly, reasonably,
and in a spirit of cooperation, but Licensee acknowledges that Licensor’s
approval decisions may be based on concerns about Licensor’s, Stewart’s
and/or Lagasse’s brand image, and/or subjective standards, including Licensor’s
aesthetic judgment regarding the appearance of the Exploitation Materials.  Any
objections made by Licensor based on these concerns and standards shall not be
deemed unreasonable if made in good faith.  Any approval given by Licensor does
not constitute a guaranty or warranty on the part of Licensor as to the fitness,
quality, workmanship or character of the Exploitation Materials or Covered
Products, all of which are expressly disclaimed by Licensor (subject to Section
9.2).

 
        3.2.3.
    Upon Licensee’s receipt of a notice from Licensor setting forth any
deficiencies or deviations from specifications approved by Licensor with respect
to the Covered Products or Exploitation Materials, or upon the discovery of any
such deficiencies or deviations by Licensee, Licensee shall cause such
deficiencies or deviations to be remedied prior to the marketing, sale or
distribution of the Covered Products, or the distribution of Exploitation
Materials, as the case may be, or, if such deficiencies or deviations may not be
remedied, destroy such portions of the Covered Products that may contain
Stewart’s Image or Lagasse’s Image or Exploitation Materials.  In the event
deficiencies or deviations from specifications approved by Licensor are
discovered after distribution or exploitation of Covered Products or
Exploitation Materials, the Parties shall discuss the measures which must be
taken, taking into account both the economic consequences and the impact on
goodwill related to Stewart’s Image and Lagasse’s Image and each of Licensor and
Licensee.  Without limiting the foregoing, upon Licensor’s written request and
after Licensee has attempted to cure the situation, Licensee shall promptly
recall any Covered Products or Exploitation Materials containing any such
deficiencies or deviations at Licensee’s expense.

 
    3.3.
Costs and Expenses:  Licensee shall bear all costs and expenses incurred by it
in connection with the design, manufacture, distribution and sale of the Covered
Products and the creation, production and placement of the Exploitation
Materials, including any Creative Services.

 
    3.4.
Creative Services: Licensor may, at Licensee’s request, provide services
consisting of design, production, preparation of specifications for, graphic
services, photography, pre-press and/or other creative services related to the
Exploitation Materials (collectively,  “Creative Services”).  After receipt of a
written request for Creative Services from Licensee, Licensor shall, within a
reasonable time, provide to Licensee a proposal with respect to such Creative
Services, setting forth the scope of the Creative Services to be performed, the
budget for them and the fees to be paid for them (the “Creative Services
Proposal”).  Licensee shall notify Licensor within ten (10) days of its receipt
of a Creative Services Proposal whether it accepts the Creative Services
Proposal. If Licensee accepts the Creative Services Proposal within such time
frame, then Licensor shall perform the Creative Services described in the
Creative Services Proposal.  If Licensee does not accept the Creative Services
Proposal, Licensee shall be free to obtain the applicable Creative Services from
another provider, provided, however, that all of Licensor’s approval rights
pursuant to this Agreement remain in effect with respect to any and all work
generated by such service providers to be used in connection with any Covered
Product or Exploitation Materials.  Unless otherwise set forth in the Creative
Services Proposal, Licensee shall pay Licensor for any Creative Services
performed by Licensor or Licensor’s outside providers within thirty (30) days of
receipt of Licensor’s invoice, including reimbursement for all costs (including
travel, staffing, studio equipment, finished artwork, photography costs, etc.)
incurred by Licensor in connection with the preparation and provision of such
Creative Services.

 
12

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
4.
Compensation.

 
    4.1.
On the Effective Date, Licensee shall issue and deliver to Licensor that number
of shares of common stock of Licensee (such shares, the “First Tranche”)
calculated by dividing (a) Three Million Dollars ($3,000,000) by (b) the average
of the reported Closing Price (as defined below) per share for Licensee’s common
stock over the ten (10) trading days immediately prior to the Effective Date
(the “First Tranche Price Per Share”).  Licensee may, but shall be under no
obligation to, register the First Tranche pursuant to the Securities Act of
1933, as amended (the “Securities Act”) .

 
    4.2.
On the Effective Date, Licensee shall issue and deliver to Licensor a warrant in
the form attached hereto as Exhibit A (the “Warrant”).  Licensee may, but shall
be under no obligation to, register the Warrant or the shares of Licensee common
stock that may be acquired upon exercise of the Warrant (the “Underlying
Shares”) pursuant to the Securities Act.

 
    4.3.
On the first business day after January 1, 2009, Licensee shall (i) issue and
deliver to Licensor that number of shares of common stock of Licensee (such
shares, the “Second Tranche”) calculated by dividing (a) Two Million Five
Hundred Thousand Dollars ($2,500,000) by (b) the average of the reported Closing
Price (as defined below) per share for Licensee’s common stock over the ten (10)
trading days immediately prior to January 1, 2009; or (ii) at Licensee’s option,
pay to Licensor Two Million Five Hundred Thousand Dollars ($2,500,000) in cash
in immediately available funds.  If Licensee issues and delivers the Second
Tranche in lieu of making the cash payment permitted by clause (ii) of the
preceding sentence, Licensee may, but shall be under no obligation to, register
the Second Tranche pursuant to the Securities Act. 

 
    4.4.
On the first business day after January 1, 2010, Licensee shall (i) issue and
deliver to Licensor that number of shares of common stock of Licensee (such
shares, the “Third Tranche”) calculated by dividing (a) Two Million Five Hundred
Thousand Dollars ($2,500,000) by (b) the average of the reported Closing Price
(as defined below) per share for Licensee’s common stock over the ten (10)
trading days immediately prior to January 1, 2010; or (ii) at Licensee’s option,
pay to Licensor Two Million Five Hundred Thousand Dollars ($2,500,000) in cash
in immediately available funds.  If Licensee issues and delivers the Third
Tranche in lieu of making the cash payment permitted by clause (ii) of the
preceding sentence, Licensee may, but shall be under no obligation to, register
the Third Tranche pursuant to the Securities Act.

 
    4.5.
Allocation of Consideration:

 
        4.5.1.
    The Parties agree that the aggregate consideration payable to Licensor
pursuant to Section 4.1 and Section 4.2 is a non-refundable, non-recoupable
payment for (a) the obligations of Licensor to be performed between the
Effective Date and December 31, 2008, inclusive (the “Initial Period”) and (b)
the ability of Licensee to exercise during the Initial Period the grant of
rights set forth in Section 1.1 and Section 1.2.

 
13

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
        4.5.2.
    The Parties agree that the consideration payable to Licensor pursuant to
Section 4.3 is to be a non-refundable, non-recoupable payment for (a) the
obligations of Licensor to be performed during calendar year 2009 and (b) the
ability of Licensee to exercise during calendar year 2009 the grant of rights
set forth in Section 1.1 and Section 1.2.

 
        4.5.3.
    The Parties agree that the consideration payable to Licensor pursuant to
Section 4.4 is to be a non-refundable, non-recoupable payment for (a) the
obligations of Licensor to be performed between January 1, 2010 and the
Expiration Date, inclusive (the “Final Period”) and (b) the ability of Licensee
to exercise during the Final Period the grant of rights set forth in Section 1.1
and Section 1.2.

 
        4.5.4.
    The Parties agree that one hundred percent (100%) of the amount payable to
Licensor pursuant to Section 5.2 is the fair value of and shall be deemed the
consideration for Licensor’s performance under Section 5.1.

 
    4.6.
As used in this Agreement, the “Closing Price” shall mean the closing price as
of the close of regular trading hours (i) as reported by NASDAQ (in the event
Licensee’s common stock is listed on the NASDAQ Global Select Market or NASDAQ
Global Market) or (ii) if Licensee’s common stock is not listed on the NASDAQ
Global Select Market or NASDAQ Global Market, as reported by any national
securities exchange on which Licensee’s common stock is listed or (iii) if
Licensee’s common stock is not listed on the NASDAQ Global Select Market or
NASDAQ Global Market or any national securities exchange, as determined by the
Parties in good faith, which determination shall reflect the average of the
last-published sale price of the day (or if there is no such price for a day,
the last-published bid price of such day) of Licensee’s common stock during the
ten (10) trading days immediately prior to (a) the Effective Date (with respect
to the First Tranche and the per share exercise price of the Warrant), (b)
January 1, 2009 (with respect to the Second Tranche), (c) January 1, 2010 (with
respect to the Third Tranche) and/or (d) the Retailer Start Date (with respect
to the Retailer Initiative Equity).

 
    4.7.
Licensee shall make publicly available current information as is necessary in
order to permit Licensor to sell, pursuant to Rule 144 of the Securities Act,
any common stock of Licensee issued pursuant to this Agreement or issuable upon
exercise of the Warrant (including without limitation the First Tranche, Second
Tranche, Third Tranche, Underlying Shares and Retailer Initiative Equity (as
defined below)).  Licensee shall utilize commercially reasonable efforts
(consistent with the efforts described in Section 2.10) to maintain the listing
of Licensee’s common stock on the NASDAQ Global Market or on the NASDAQ Global
Select Market or the New York Stock Exchange.  Any breach of the obligations set
forth in this Section 4.7 shall be deemed a material breach of this Agreement.

 
    4.8.
Notwithstanding anything in this Agreement to the contrary, in the event that
Licensee’s common stock ceases to be listed on a national securities exchange
prior to the issuance of any of the First Tranche, Warrant, Second Tranche,
Third Trance or Retailer Initiative Equity (each as applicable an “Unissued
Equity at Delisting”), Licensor may at its option give Licensee written notice
(a “Delisting Cash Election Notice”) that Licensor is electing to receive cash
in lieu of any or all of such Unissued Equity at Delisting.  In the event
Licensor gives a Delisting Cash Election Notice, then with respect to each
Unissued Equity at Delisting that the Delisting Cash Election Notice states
Licensor is electing to receive in cash in lieu of equity, Licensee shall pay
Licensor the following cash amount in immediately available funds in lieu of
such Unissued Equity at Delisting, which payment shall be made on the date that
such Unissued Equity at Delisting would have been required to have been issued
has such Delisting Cash Election Notice not been given:  (i) Three Million
Dollars ($3,000,000) with respect to the First Tranche, (ii) Two Million Dollars
($2,000,000) with respect to the Warrant, (iii) Two Million Five Hundred
Thousand Dollars ($2,500,000) with respect to the Second Tranche, (iv) Two
Million Five Hundred Thousand Dollars ($2,500,000) with respect to Third Tranche
and (v) Two Million Five Hundred Thousand Dollars ($2,500,000) with respect to
Retailer Initiative Equity.

 
14

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    4.9.
Licensee shall pay all expenses in connection with, and all taxes and other
governmental charges that may be imposed with respect to, the issue or delivery
of any shares of Licensee common stock or the Warrant issued pursuant to this
Agreement (other than income taxes of the recipient of such shares or Warrant).

 
5.
Retailer Initiative.

 
    5.1.
Licensor shall use commercially reasonable efforts to introduce Licensee to a
retailer that the Parties may agree upon in writing (“Retailer”), which is
licensed by Licensor to market food under the “Martha Stewart” trademark, for
the purpose of facilitating a joint marketing relationship between Licensee and
Retailer (the “Retailer Initiative”).  The Parties may attempt to persuade
Retailer to offer Products through Retailer retail outlets, alone or jointly
promoted with “Martha Stewart” products carried by Retailer.  Such promotion
could include the establishment of “Cooking Studio” kiosks featuring Products
and that may or may not feature Licensor products and offer live demonstrations
and tastings.  If Licensor chooses to pursue the Retailer Initiative, it will
provide reasonable consultation and assistance to Licensee and Retailer, at
their request, regarding marketing proposals and plans, provided that the
details and logistics of any joint marketing program between Licensee and
Retailer, and all costs and expenses associated with them, will be solely the
responsibility of Licensee and Retailer unless otherwise agreed by Licensor.

 
    5.2.
 Compensation:

 
        5.2.1.
    On the date, whether during or after the Term, on which Licensee’s products
of whatever kind are on sale in twenty-five (25) Retailer locations (the
“Retailer Start Date”), Licensee shall (i) issue and deliver to Licensor that
number of shares of Licensee common stock calculated by dividing (a) Two Million
Five Hundred Thousand Dollars ($2,500,000) by (b) the average of the reported
Closing Price per share for Licensee’s common stock over the ten (10) trading
days immediately prior to the Retailer Start Date (the “Retailer Initiative
Equity”); or (ii) at Licensee’s option, pay to Licensor Two Million Five Hundred
Thousand Dollars ($2,500,000) in cash in immediately available funds.  If
Licensee issues and delivers the Retailer Initiative Equity in lieu of making
the cash payment permitted by clause (ii) of the preceding sentence, Licensee
may, but shall be under no obligation to, register the Retailer Initiative
Equity pursuant to the Securities Act.

 
        5.2.2.
    In addition to the Retailer Initiative Equity, Licensee will pay to Licensor
a royalty (the “Retailer Royalties”) equal to [CONFIDENTIAL MATERIAL REDACTED
AND FILED SEPARATELY WITH THE COMMISSION] of the Retailer Net Sales (as defined
below) of all Licensee products of whatever kind sold by Licensee or its
affiliates directly to Retailer or any affiliates of Retailer (collectively, the
“Retailer Products”), for a period of three (3) years from the Retailer Start
Date.  “Retailer Net Sales” during any period of time is defined as all amounts
invoiced or received by or accrued to Licensee or its affiliates from the sale
of Retailer Products directly to Retailer or any affiliates of Retailer during
such period (“Retailer Gross Sales”), minus all returns actually made or allowed
by Licensee during such period (as supported by credit memos issued); provided,
however, that in no event shall such deductions exceed six percent (6%) of
Retailer Gross Sales during any quarter of the Royalty Period (as defined
below).  No costs incurred in the manufacture, sale, advertising or distribution
of such Retailer Products, or any indirect expenses, or any other deduction not
expressly provided for in this Section 5.2.2 may be deducted in calculating
Retailer Net Sales.  Retailer Gross Sales shall reflect all consideration, in
whatever form, that Licensee or its affiliates invoice or receive or that
otherwise accrues to Licensee or its affiliates on account of such Retailer
Products.  Any payments under this Section 5.2 shall be made in accordance with
and subject to the provisions of Section 6 of this Agreement.

 
15

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
6.
Payment of Retailer Royalties.

 
        6.1.1.
    Commencing with the calendar quarter in which the Retailer Start Date
occurs, and ending at the conclusion of the calendar quarter in which occurs the
third (3rd) anniversary of the Retailer Start Date (such period, the “Royalty
Period”), Licensee shall, within thirty (30) days after the end of each calendar
quarter, provide to Licensor a report (each, a “Quarterly Report”) in an
electronic format determined by Licensee (such as Microsoft Excel) and certified
as accurate by an authorized Licensee officer, setting forth the Retailer Gross
Sales and Retailer Net Sales, if any, for such quarter and year-to-date, and the
Retailer Royalties, if any, due and owing for such quarter.  Licensee shall pay
Licensor the Retailer Royalties with respect to each quarter of the Royalty
Period within thirty (30) days after the end of each such quarter by wire
transfer to a bank account designated by Licensor.  The  For avoidance of doubt,
(i) the Royalty Period may end on a date that is subsequent to the termination
or expiration of this Agreement, (ii) Licensee’s rights to use all or any
portion of the Exploitation Materials may cease on a date prior to the end of
the Royalty Period in accordance with the terms of this Agreement and (iii)
Licensee shall owe Licensor the Retailer Royalties as calculated herein,
regardless of whether Licensee used, declined to use or was unable to make use
of the Exploitation Materials in connection with the sales of applicable
Products.

 
        6.1.2.
    During the Term of this Agreement and for two years after latter to occur of
(i) the date of expiration or termination of this Agreement and (ii) the end of
the Royalty Period (or such longer period as may be required by law, the
“Retention Period”), Licensee shall maintain complete and accurate records of
Licensee’s activities hereunder or that are otherwise related to the calculation
of Retailer Royalties hereunder, including records related to the sales of
Retailer Products, computations of the Retailer Royalties and Quarterly
Reports.  For the duration of the Retention Period, upon Licensor’s reasonable
request, Licensee shall make such records and all other documents and materials
in the possession or control of Licensee, to the extent relevant to this
Agreement and reasonably required to verify Licensee’s satisfaction of its
obligations hereunder, available to Licensor or Licensor’s duly authorized
representatives, during normal business hours at Licensee’s principal offices,
and shall, during such period, make extracts from such records for Licensor’s
and its duly authorized representatives’ use in connection with these purposes.

 
16

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
        6.1.3.
    In the event that Licensee has underpaid any Retailer Royalties pursuant to
this Agreement or is delinquent in making any such payment, Licensee shall
promptly pay Licensor the aggregate difference between what Licensor should have
been paid and what it was paid, plus interest at a rate which is the lesser of
(i) the prime rate per annum charged by Citibank, N.A., New York City on the
first date of Licensee’s first delinquency, plus five (5) percentage points, or
(ii) the maximum rate allowed by law.  However, no interest shall apply to any
amount which is the subject of a good faith documented dispute between the
Parties or any amount which is not material (being defined as any amount which
is less than one percent (1%) of the amount due and resulted from a good faith
mistake.)  This provision is in addition to, and not alternative to, Licensor’s
other remedies under this Agreement.  Moreover, in the event that an audit
reveals that the amount of any such underpayment equals or exceeds five percent
(5%) of the amounts actually paid to Licensor during the period with respect to
which the audit was conducted, Licensee shall bear Licensor’s reasonable costs
of the audit, including any amounts payable to Licensor’s outside auditors in
connection therewith.

 
7.
Term.  The term of this Agreement shall be three (3) years (the “Term”) from the
Effective Date.  Each of the three (3) periods of twelve (12) consecutive months
during the Term commencing with the Effective Date and its first two (2)
anniversaries, respectively, constitutes an “Agreement Year.”  The third (3rd)
anniversary of the Effective Date shall be referred to as the “Expiration Date”
(provided that the Parties acknowledge and agree that this Agreement may be
terminated as of an earlier date in accordance with Section 12).

 
8.
Ownership.  Licensee acknowledges and agrees that all copyrights, trademarks,
trade names, service marks, designs, emblems and insignias relating to any
component of Stewart’s Image or Lagasse’s Image (collectively, the
“Celebrity  Trademarks” and each individually a “Celebrity Trademark”) are, as
between Licensee and Licensor, the intellectual property of Licensor and all
goodwill associated with any of the foregoing shall be and remain the sole and
complete property of Licensor (and/or Stewart or Lagasse) and that Licensor
(and/or Stewart or Lagasse) shall have the sole unrestricted right to exploit
the Celebrity Trademarks, Stewart’s Image and Lagasse’s Image in their sole
discretion in any manner and in any and all media whether now known or hereafter
devised throughout the world in perpetuity with no further obligation whatsoever
to Licensee or any third party.  Any use which Licensee may be permitted to make
of any of the Celebrity Trademarks, Stewart’s Image or Lagasse’s Image pursuant
to his Agreement shall be exclusive solely in connection with the rights
licensed hereunder for the Term and Territory and shall not restrict, limit or
otherwise diminish Licensor’s (and/or Stewart’s or Lagasse’s) rights
therein.  Any use of any of the Celebrity Trademarks, Stewart’s Image or
Lagasse’s Image by Licensee shall inure solely to the benefit of Licensor and
Licensee shall not at any time acquire any rights in any of the Celebrity
Trademarks, Stewart’s Image or Lagasse’s Image by virtue of such use.

 
9.
Certain Representations, Warranties and Covenants.

 
    9.1.
By Each Party:  Each Party represents and warrants that:  (a) it is a
corporation duly formed and validly existing and in good standing under the laws
of its state of incorporation and is qualified to do business in any other
jurisdiction in which it shall need to conduct business to carry out its
obligations herein; (b) it has the full power and authority to enter into and to
perform this Agreement in accordance with its terms; (c) its execution (by its
undersigned representative), delivery and performance of this Agreement have
been duly authorized by all necessary corporate action on its part; (d) neither
the execution nor delivery of this Agreement nor compliance by the Party with
its obligations under the terms of this Agreement will (i) conflict with its
certificate of incorporation or by-laws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any contract, agreement, indenture or
instrument to which the Party or any of its subsidiaries is a party or (iii)
violate any judgment or decree applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected violate any law, rule, regulation, statute,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the national securities exchange on
which such Party’s common stock is listed) of any governmental body or court
applicable to such Party or any of its subsidiaries or by which any property or
asset of such Party or any of its subsidiaries is bound; (e) this Agreement has
been duly executed and delivered by it and constitutes a legal, valid and
binding obligation of the Party enforceable against it in accordance with the
terms hereof (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors'
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law); (f) neither it nor its
subsidiaries currently (i) is in violation of any term of or in default under
its certificate of incorporation or by-laws, (ii) is in violation of any term of
or in default under any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to it or its subsidiaries, except, in each case, where such violation
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect (as defined below) on such Party; (g) the business of
such Party and its subsidiaries is not being conducted in violation of any law,
ordinance or regulation of any governmental entity, except for violations the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect; (h) except as specifically
contemplated by this Agreement and as required under the Securities Act, such
Party is not required to obtain any consent, authorization or order of, or make
any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by this Agreement or to
perform its obligations hereunder; and (i) no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby based upon any arrangement
made by or on behalf of such Party.

 
17

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    9.2.
By Licensor:  Licensor additionally represents and warrants that Licensee’s use
of  Stewart’s Image, Lagasse’s Image and/or the Celebrity Trademarks in the
Territory solely as expressly authorized herein shall not violate or infringe
upon the rights of any person or entity, including without limitation rights
affecting copyright, patent, trademark, unfair competition, contract,
defamation, privacy and/or publicity.

 
    9.3.
By Licensee:  Licensee additionally represents and warrants that: (a) it is not,
and will not be, subject to any obligation, disability or restriction which will
or might prevent it from fully complying with its obligations or which will
create any liability on the part of Licensor, Stewart or Lagasse; (b) none of
the Exploitation Materials, or any act by Licensee, or any party authorized by
Licensee, in connection with the manufacture, distribution, sale, advertising,
promotion and/or other exploitation of the Covered Products and/or the
Exploitation Materials shall violate or infringe upon any federal, state and
local laws and regulations (including without limitation laws regarding false or
deceptive advertising) or the rights of any person or entity, including without
limitation rights affecting copyright, patent, trademark, unfair competition,
contract, defamation, privacy and/or publicity; (c) the Covered Products shall
be free from all material defects in design, material and workmanship, and the
label and/or packaging for the Covered Products shall contain any and all
disclaimers, warnings and advisories required by law, rule and regulation; (d)
any and all statements or claims made regarding the Covered Products in any of
the Exploitation Materials shall be true and correct in all material respects
and shall comply with, and contain all disclaimers, warnings and advisories
required by, all applicable laws, rules or regulations with respect to the
Covered Products; (e) Licensee shall not bind Licensor, Stewart or Lagasse to
any obligation in any way without its or Stewart’s or Lagasse’s respective prior
written consent, and shall not represent or otherwise hold itself out to third
parties as having the authority to do so; (f) except as expressly permitted
hereunder, Licensee shall not make any use of any of Stewart’s Image, Lagasse’s
Image and/or any of the Celebrity Trademarks; and (g) Licensee is not in
violation of the listing requirements of the NASDAQ Global Market.

 
18

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    9.4.
Additional Representations related to Issuance of Equity and Warrant:

 
     9.4.1.
Issuance of Securities.

 
 
9.4.1.1.
    The First Tranche of shares of Licensee’s common stock are duly authorized
and, upon issuance in accordance with the terms hereof, shall be (i) validly
issued, fully paid and nonassessable, and (ii) free from all taxes, liens and
charges with respect to the issue thereof.

 
 
9.4.1.2.
    The number of shares of Licensee’s common stock equal to the amount of the
Underlying Shares (subject to adjustment pursuant to the Warrant) have been duly
authorized and reserved for issuance upon exercise of the Warrant.  Upon
exercise of the Warrant, including payment of the exercise price thereof, the
shares issued in connection with any such exercise will be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issue thereof, with the holders being entitled to all rights accorded to
a holder of Licensee’s common stock.

 
 
9.4.1.3.
    To the extent the Licensee elects to issue the Second Tranche, Third Tranche
and/or Retailer Initiative Equity, the shares of Licensee’s common stock
pursuant to each such issuance when issued will be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Licensee’s common stock.

 
 
9.4.1.4.
    The issuance by Licensee of any shares of its common stock and the Warrant
pursuant to this Agreement is and shall be exempt from registration under the
Securities Act.

 
    9.4.2.
    SEC Documents; Financial Statements.  Licensee has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (“SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except (i) as may be reflected in any amendments to the previous SEC
Documents which amendments have been filed with the SEC (including without
limitation any restatements of financial statements) or (ii) as relate to the
pricing of options granted with respect to periods ending prior to January 1,
2004.  As of their respective dates, the financial statements of Licensee
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Licensee as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments), except as may be reflected in any amendments to the previous SEC
Documents which amendments have been filed with the SEC (including without
limitation any restatements of financial statements).

 
19

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
        9.4.3.
    Absence of Certain Changes.  Since the filing with the SEC by Licensee of
Licensee’s Annual Report on Form 10-K for the year ended December 31, 2007, (i)
there has been no material adverse change and no material adverse development in
the business, properties, operations, financial condition, results of operations
or prospects (any such change or development, a “Material Adverse Effect”) of
Licensee and (ii) no event has occurred that would require disclosure pursuant
to Form 8-K that has not been disclosed in SEC Documents prior to the Effective
Date.  Licensee has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any bankruptcy law nor does Licensee
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings.

 
10.
Indemnification.

 
    10.1.
    By Licensor:  Licensor agrees to defend, indemnify and hold harmless
Licensee and its officers, directors, shareholders, employees, affiliates  and
representatives from, in respect of and against any and all claims, costs,
losses, liabilities, expenses (including reasonable attorneys’ fees and
disbursements), judgments, damages, demands, lawsuits or similar actions or
proceedings (each, a “Claim”) to the extent arising out of a third-party claim
based on (i) the breach or alleged breach of any representation, warranty or
covenant of Licensor hereunder or (ii) Licensor’s direct contribution to or
participation in the promotion or advertising of the Covered Products, other
than any Claim (including any Claim for product liability) based primarily on a
breach of any representation, warranty or covenant of Licensee or relating to
any Claim described in Section 11.2 (each, a “Licensee Claim”).  Licensee agrees
to notify Licensor in writing within a reasonable time after it receives notice
of any Licensee Claim and Licensor shall promptly assume Licensee’s defense
thereof with counsel acceptable to Licensee in Licensee’s reasonable
discretion.  At Licensor’s expense, and as Licensor may reasonably request,
Licensee shall cooperate in the defense or settlement of any Licensee
Claim.  Failure by Licensee to strictly fulfill the obligations set forth in the
two immediately preceding sentences of this Section 10.1 shall not relieve
Licensor of its obligations hereunder except to the extent (and only to the
extent) that Licensor is prejudiced by such failure.  Licensee shall have the
right to participate in the defense of any Licensee Claim with separate counsel
of its choosing and at Licensee’s expense.  Licensor shall not settle or
compromise any Licensee Claim without receiving Licensee’s prior written
consent, which shall not be unreasonably withheld; provided that it shall be
deemed reasonable for Licensee to withhold its consent to any settlement or
compromise that would impose any financial liability upon Licensee that is not
fully discharged by Licensor in connection with such settlement or compromise.

 
20

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    10.2.
    By Licensee:  Licensee agrees to defend, indemnify and hold harmless
Licensor and its officers, directors, shareholders, employees (including Stewart
and Lagasse), affiliates and representatives from, in respect of and against any
and all Claims arising out of a third-party claim based on (i) the breach or
alleged breach of any representation, warranty or covenant of Licensee
hereunder, (ii) the manufacture, packaging, distribution, use or sale of the
Covered Products including all claims for product liability or product defects
and/or (iii) Licensee’s direct contribution to or participation in the promotion
or advertising of the Covered Products, other than any Claim to the extent based
on a breach of any representation or warranty of Licensor (each, a “Licensor
Claim”).  Licensor agrees to notify Licensee in writing within a reasonable time
after it receives notice of any Licensor Claim, and Licensee shall promptly
assume Licensor’s defense thereof with counsel acceptable to Licensor in
Licensor’s reasonable discretion.  At Licensee’s expense, and as Licensee may
reasonably request, Licensor, Stewart and Lagasse shall cooperate in the defense
or settlement of any Licensor Claim.  Failure by Licensor, Stewart or Lagasse to
strictly fulfill the obligations set forth in the two immediately preceding
sentences of this Section 10.2 shall not relieve Licensee of its obligations
hereunder except to the extent (and only to the extent) that Licensee is
prejudiced by such failure.  Licensor, Stewart and Lagasse shall have the right
to participate in the defense of any Licensor Claim with separate counsel of
Licensor’s, Stewart’s and Lagasse’s respective choosing and at Licensor’s,
Stewart’s and Lagasse’s respective expense.  Licensee shall not settle or
compromise any Licensor Claim without receiving Licensor’s prior written
consent, which shall not be unreasonably withheld; provided that it shall be
deemed reasonable for Licensor to withhold its consent to any settlement or
compromise that would impose any financial liability upon Licensor that is not
fully discharged by License in connection with such settlement or compromise or
that would impose upon Licensor any restriction upon Licensor’s ability to
exploit or use Stewart’s Image, Lagasse’s Image or any of the Celebrity
Trademarks.

 
11.
Insurance; Liability for Defects.

 
    11.1.
    Insurance:   Licensee shall maintain in full force and effect comprehensive
general liability insurance (the “Licensee Insurance”), including product
liability insurance, covering all Covered Products sold by it as well as any
liability on its part in the amount of at least $5,000,000 per occurrence and
$15,000,000 in the aggregate.  The Licensee Insurance shall be placed with an
insurer or insurers with a rating by A.M. Best of not less than “A-,” duly
licensed to carry on the business of insurance in all parts of the Territory and
shall name Licensor, its affiliates and their respective officers, directors,
employees, representatives or agents as additional insureds (and include the
specific naming of Stewart and Lagasse as additional insureds), for coverage
against all forms of liability for death or injury to any individual, and for
loss or damage to property.  The Licensee Insurance shall provide for primary
coverage and not contributory coverage, notwithstanding any other insurance
which Licensor, Stewart or Lagasse may obtain or maintain.  The Licensee
Insurance shall provide for at least thirty (30) days prior written notice to
Licensor, Stewart and Lagasse of cancellation, lapse or material change in the
Licensee Insurance and Licensee shall provide Licensor, Stewart and Lagasse with
a certificate of insurance as evidence of the Licensee Insurance prior to, or as
soon as practicable after, the execution hereof.

 
21

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    11.2.
    Defects:  As between Licensor, Stewart and Lagasse on the one hand and
Licensee on the other, Licensee assumes all liability whatsoever for customer
service, defects or breach of warranty or any type of product liability claim
whatsoever regarding Covered Products. In the event that an ultimate purchaser
of any Covered Product, or any other third party, claims such Covered Product to
be defective or in breach of any warranty or otherwise raises a product
liability claim with respect to the Covered Product, Licensee shall assume all
the obligations, liabilities, costs and expenses relating in any manner to such
Covered Product, including any claimed defect or breach of warranty or other
product liability claim.  In addition, Licensee shall promptly notify Licensor
in writing of any and all material claims and obligations that arise
hereunder.  In the event there is a material defect in any Covered Product that
Licensor reasonably believes will materially tarnish or otherwise materially
harm Licensor’s, Stewart’s or Lagasse’s respective images, then, upon Licensor’s
reasonable request, Licensee shall immediately cooperate with Licensor in
considering courses of action suggested by Licensor, reflecting the impact on
Licensor’s, Stewart’s or Lagasse’s respective images in connection with any such
Covered Product; provided, however, that if the Parties cannot agree after good
faith cooperation on a course of action, Licensee must, upon Licensor’s written
request, immediately cease use of Stewart’s Image, Lagasse’s Image and the
Celebrity Trademarks in connection with any such Covered Product.

 
12.
Termination.

 
    12.1.
Except as otherwise set forth herein, this Agreement shall expire upon the
Expiration Date.

 
        12.1.1.
    Either Party may sooner terminate this Agreement, without waiving any other
rights or remedies, and without any liability for such termination, upon thirty
(30) days prior written notice (but in the case of non-payment, upon ten (10)
days prior written notice) if the other Party materially breaches or otherwise
fails to perform any of its obligations hereunder, unless the breaching Party
remedies such breach or failure within such thirty (30) day period (or in the
case of non-payment, such ten (10) day period) and notifies the non-breaching
Party of such remedy in writing within such period.

 
        12.1.2.
    Either Party shall have the right to terminate this Agreement immediately
(subject to such Party’s compliance with any mandatory legal requirements then
in force and applicable to such termination) upon written notice to the other
Party in the event:  (i) that the other Party generally becomes unable to pay
its debts as they become due; (ii) of the filing with the bankruptcy court by or
against the other Party of a petition under any chapter or entry of an order for
relief under Title 11 of the United States Code; (iii) that the other Party
makes a general assignment for the benefit of creditors; or (iv) that a receiver
of all or substantially all of the other Party’s property is appointed.

 
        12.1.3.
    Licensor shall have the right to terminate this Agreement immediately upon
written notice to Licensee in the event that Licensee obtains the ability to
control, or becomes controlled by or under common control with a Direct
Competitor (as defined below).

 
22

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    12.2.
    Upon termination or expiration of this Agreement, except as otherwise
provided in Section 12.3, Licensee shall immediately cease all use of all
Exploitation Materials.  Licensee will make a good faith effort to cease sales
by its downstream customers of any products containing the Exploitation
Materials. 

 
    12.3.
    Notwithstanding the provisions of Section 12.2 above, solely in the event of
the expiration of this Agreement upon the Expiration Date (i.e., not in the
event of any earlier termination), Licensee shall have the right for a period of
six (6) months after the Expiration Date (the “Sell-off Period”) to use
Stewart’s Image and Lagasse’s Image solely in connection with (i) the
distribution and sale of any inventory of Packaging that existed as of the
Expiration Date (and that had been approved by Licensor in accordance with
Section 3.2), and solely in connection with the distribution and sale of
applicable Covered Products contained in such Packaging; and (ii) the display,
in proximity to the Covered Products in such Packaging, of any inventory of
Consumer Facings that existed as of the Expiration Date (and that had been
approved by Licensor in accordance with Section 3.2).  For avoidance of doubt,
Licensee shall have no right during any Sell-off Period to continue to utilize
Stewart’s Image or Lagasse’s Image in any Advertising Materials.  During the six
(6) months preceding the Expiration Date, Licensee shall not manufacture
Packaging containing Stewart’s Image, Lagasse’s Image or Licensor’s name in a
quantity greater than that that reasonably expected to be to be sold (after the
sale of all existing inventory) prior to the Expiration Date (without regard to
any Sell-off Period).  Following the expiration of the Sell-off Period, Licensee
shall remove Stewart’s Image, Lagasse’s Image and Licensor’s name from all
Covered Products remaining in its inventory (or, if not removable, destroy such
portions of the Covered Products that contain the Exploitation Materials),
destroy all Exploitation Materials containing Stewart’s Image, Lagasse’s Image
or Licensor’s name and furnish Licensor with an affidavit of removal and/or
destruction of all materials (including packaging, promotion and advertising
materials) containing the Exploitation Materials.

 
    12.4.
    The provisions of Sections 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and
18 shall survive any termination or expiration of this Agreement.

 
13.
Compliance with Human Rights and Labor Standards.  Ensuring that the Covered
Products are to be manufactured in compliance with all applicable human rights,
labor and wage laws is an important objective of the Parties and this
Agreement.  In furtherance of the foregoing, Licensee agrees as follows:

 
    13.1.
    Products Manufactured at Licensee Facilities:

 
        13.1.1.
    To comply with all applicable laws relating to human rights, wage and labor
practices (“Local Laws”) in each jurisdiction where Licensee manufactures any
Covered Product or any component thereof that may be associated with one or more
Covered Products and/or the “Martha Stewart” name and/or the “Emeril Lagasse”
name;

 
        13.1.2.
    To disclose to Licensor the location of any manufacturing facilities owned
or used by Licensee where Covered Products are manufactured (“Licensee
Facilities”); and

 
23

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
        13.1.3.
    To provide Licensor or its reputable, independent agent that is generally
engaged in the business of monitoring compliance with Local Laws (an “Agent”)
access to the Licensee Facilities solely for the purpose of, and to the extent
necessary for, verifying compliance with Local Laws, and, if following any such
inspection, Licensor or its Agent notifies Licensee that the relevant Licensee
Facility is not in compliance with Local Laws, Licensee agrees to promptly take
reasonable corrective steps in order to bring or return the Licensee Facility in
question into compliance with all Local Laws.  Any Agent performing services
hereunder will enter into such confidentiality arrangements with Licensee as
Licensee reasonably requires.  Neither Licensor nor the Agent shall interfere
with labor/management relations in any way.

 
    13.2.
    Products Manufactured at Vendor Facilities:

 
        13.2.1.
     Solely for the purpose of establishing compliance with Local Laws, to
disclose to Licensor the identity of suppliers of Covered Products (each such
supplier a “Covered Vendor”) and the locations of facilities where Covered
Products are manufactured by a Covered Vendor;

 
        13.2.2.
    To require as a condition to its purchases of Covered Products, that each
Covered Vendor agree in writing to comply with Local Laws in the jurisdictions
where such Covered Vendor manufactures Covered Products; and

 
        13.2.3.
    To require any Covered Vendors found to not be in compliance with Local Laws
to promptly take such reasonable corrective actions as are necessary to bring or
return such Covered Vendor’s facility into compliance with all Local Laws, or to
move production of the Covered Products to a compliant facility.

 
In furtherance of the foregoing, Licensee will educate Covered Vendors on the
importance of compliance with Local Laws at all Covered Vendors’ facilities and
will implement a program intended to enhance such compliance, which program will
include monitoring by Agents at such facilities in the same way Licensor is
permitted such monitoring at Licensee Facilities hereunder.
 
14.
 Assignment.  Licensee’s rights and obligations hereunder are personal to
Licensee and shall not be assigned, sublicensed, mortgaged, or otherwise
transferred or encumbered by Licensee or by operation of law; provided, however
that subject to the provisions of this Section 14, this Agreement may be
assigned by Licensee to any entity (other than a Direct Competitor (as defined
below) that acquires all or substantially all of the assets of Licensee and
agrees in writing with Licensor to be bound by the terms of this Agreement, or
into which Licensee is merged (such an assignment, a “Permitted Licensee
Assignment” and such assignee, the “Permitted Assignee”).  Any attempted
assignment, sublicense or transfer in contravention of the foregoing shall be
null and void and of no force or effect and, if Licensee has knowledge that the
proposed assignee is a Direct Competitor, shall constitute a material breach of
this Agreement.  Licensor may assign this Agreement to any current or future
affiliate or subsidiary of Licensor and to any entity that acquires voting
control over, or purchases all or substantially all the assets of,
Licensor.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties’ respective permitted successors and
assigns.  In the event any Permitted Assignment occurs prior to the issuance of
any of the First Tranche, Warrant, Second Tranche, Third Trance or Retailer
Initiative Equity (each as applicable an “Unissued Equity at Assignment”),
Licensor may at its option give Licensee and the Permitted Assignee written
notice (an “Assignment Cash Election Notice”) that Licensor is electing to
receive cash in lieu of any or all of such Unissued Equity at Assignment.  In
the event Licensor gives an Assignment Cash Election Notice, then with respect
to each Unissued Equity at Assignment that the Assignment Cash Election Notice
states Licensor is electing to receive in cash in lieu of equity, the Permitted
Assignee shall pay Licensor the following cash amount in immediately available
funds in lieu of such Unissued Equity at Assignment, which payment shall be made
on the date that such Unissued Equity at Assignment would have been required to
have been issued has such Assignment Cash Election Notice not been given:  (i)
Three Million Dollars ($3,000,000) with respect to the First Tranche, (ii) Two
Million Dollars ($2,000,000) with respect to the Warrant, (iii) Two Million Five
Hundred Thousand Dollars ($2,500,000) with respect to the Second Tranche, (iv)
Two Million Five Hundred Thousand Dollars ($2,500,000) with respect to Third
Tranche and (v) Two Million Five Hundred Thousand Dollars ($2,500,000) with
respect to Retailer Initiative Equity.  Notwithstanding the foregoing, Licensor
may not give Licensee an Assignment Cash Election Notice in the event that, as
of the date of assignment of this Agreement to the Permitted Assignee in
accordance with this Section 14, (a) the common stock of the Permitted Assignee
is listed for trading on a national securities exchange and (b) the Average
Daily Liquidity (as defined below) exceeds Two Million Dollars ($2,000,000).As
used herein, a “Direct Competitor” means an entity that Licensor in good faith
determines is directly competitive with Licensor’s business of exploiting the
Stewart Image, Lagasse Image and/or Celebrity Trademarks.  As used herein,
“Average Daily Liquidity” means the result obtained by dividing (x) the
Quarterly Liquidity (as defined below) by (y) the number of trading days in the
Measurement Period (as defined below).  As used herein, “Quarterly Liquidity”
means, the sum of, for each trading day in the Measurement Period, the product
obtained by multiplying (A) the volume of shares of the Permitted Assignee’s
common stock that were traded on such day during regular trading hours as
reported by the national securities exchange on which such common stock is
listed by (B) the Closing Price of the Permitted Assignee’s common stock on such
day.  As used herein, the “Measurement Period” means the ninety (90) calendar
days immediately preceding the date of assignment of this Agreement to the
Permitted Assignee in accordance with this Section 14.

 
24

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
15.
Choice of Law; Jurisdiction; Venue.  This Agreement shall be construed in
accordance with laws of the State of New York, without regard to the conflict of
laws or choice of laws principles.  The Parties agree that any action or
proceeding brought by any Party arising out of or related to this Agreement
shall be brought in courts located in the State of New York, County of New
York.  Accordingly, each of the Parties irrevocably consents to the jurisdiction
of the courts of the State of New York and of any Federal Court located in New
York County in connection with any action or proceeding brought during or after
the term of this Agreement and arising out of or related to this Agreement and
with respect to any such action or proceeding each Party irrevocably waives any
objection to venue or any claim that such action or proceeding is brought in an
inconvenient forum.  Notwithstanding the foregoing, Licensor shall be permitted
to commence an action or proceeding in any forum to prevent or remedy the use or
threatened use of Stewart’s Image, Lagasse’s Image or any of the Celebrity
Trademarks in violation of the terms of this Agreement.  In the event of any
action or proceeding related to this Agreement, the substantially prevailing
Party shall be entitled to receive from the other Party, in addition to all
other rights and remedies to which such substantially prevailing Party may be
entitled, payment of its costs and expenses (including reasonable attorneys’
fees and costs of any expert witnesses) incurred in connection with the such
action or proceeding and the prior investigation of the claims related thereto.

 
25

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
16.
Confidentiality.  For a period of three (3) years after the disclosure by a
Party to the other Party of Information (as defined below), the receiving Party
(i) shall hold and shall cause its officers, directors, employees, affiliates,
agents, accountants, representatives and advisors (“Representatives”) to hold in
strict confidence all the terms of this Agreement and all information furnished
to such Party or its Representatives in connection with the transactions
contemplated by this Agreement as well as information concerning the other Party
(or such Party’s affiliates) contained in analyses, compilations, studies or
other documents prepared by or on behalf of such Party (or such Party’s
affiliates) (collectively, the “Information”) and not use any such Information
except in exercise or enforcement of its rights or performance of its
obligations under this Agreement; provided that the Information shall not
include any information which has become (A) generally available to the public
other than as a result of a disclosure by such Party or such Party’s
Representatives, (B) available to such Party on a non-confidential basis from a
source other than the other Party or (C) independently acquired or developed by
such Party; and (ii) shall not, without the prior written consent of the other
Party, release or disclose any Information to any other person, except (A) to
such Party’s Representatives who need to know the Information in connection with
the consummation of the transactions contemplated by this Agreement, who are
informed by such person of the confidential nature of the Information and who
are caused by the relevant Party to comply with the terms and conditions of this
Section 16 and (B) as may be required by applicable law, regulations or legal
processes (including any disclosures of Information which are required to be
made by applicable securities laws in connection with any financing activities
of either Party or general disclosure requirements pursuant to the Securities
Exchange Act of 1934, as amended, or the rules of the New York Stock Exchange or
Nasdaq or other securities exchange on which a Party’s securities may be
listed).  In the event either Party is compelled to disclose this Agreement it
shall take all reasonable steps to limit the scope of such disclosure as may be
requested by the other Party (at the expense of the other Party), including,
with respect to any filing with the Securities and Exchange Commission, the
seeking of confidential treatment of financial and other sensitive information.

 
17.
Notices.  Any notice or other communication required or permitted to be given
under the provisions of this Agreement shall be in writing and shall be deemed
to have been duly given (i) upon delivery if delivered in person, (ii) three (3)
business days after the date of mailing if mailed by U.S. registered or
certified mail, postage prepaid and return receipt requested, (iii) one (1)
business day after the date of delivery to a reputable overnight courier
service, with all conditions for delivery satisfied, or (iv) upon electronic
transmission (if an appropriate answerback confirmation is received) if
delivered through such services to the following addressees:

 
If to Licensor, Stewart or Lagasse:


 
Martha Stewart Living Omnimedia, Inc.
    11 West 42nd Street     New York, NY 10036     Attention:  President,
Merchandising     Facsimile No. (212) 389-4536

                      

    With a Copy to:  General Counsel     Facsimile No. (212) 827-8188

                      
26

--------------------------------------------------------------------------------


 
CONFIDENTIAL

If to Licensee:
 
TurboChef Technologies, Inc.
    Suite 1900     Six Concourse Parkway     Atlanta, GA  30328    
Attention:  Chief Branding Officer     Facsimile No. (678) 987-1746

                      

    With a Copy to:     General Counsel     Facsimile No. (678) 987-1744



Each Party may change the contact information for its receipt of notice by
written notice to the other Party in the manner prescribed above.
 
18.
Miscellaneous.

 
    18.1.
    No Joint Venture:  Neither Party shall be or be deemed to be an agent,
employee, partner or joint venturer of or for the other Party, and neither Party
has the power to obligate or bind the other Party in any manner whatsoever.

 
    18.2.
    Press Release:  Except to the extent required under applicable law or
regulation, the Parties agree that all press releases or other publicity
relating to the existence or substance of the business relationship contemplated
herein shall be coordinated between the Parties and will not be released without
the Parties’ written agreement.

 
    18.3.
    Severability:  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, then such provision shall be interpreted in the manner that best reflects
the apparent intentions of the Parties and yet negates the element that rendered
such provision illegal, unenforceable or void, or, if such interpretation is
impracticable or impossible, then this Agreement shall continue in full force
and effect without such provision.

 
    18.4.
    Integration:  This Agreement contains the final and complete agreement
between Licensee and Licensor with respect to the subject matter hereof.  No
representations, inducements, premises or understandings exist in relation to
the subject matter hereof, whether oral or written, except as expressly set
forth herein, and this Agreement shall supersede all prior understandings,
agreements, contracts or arrangements between the Parties, whether oral or
written, unless otherwise expressly incorporated herein.  No agreement or other
understanding purporting to add to or to modify the terms and conditions hereof
shall be binding unless agreed to by the Parties in writing.  Any terms or
conditions in any forms of the Parties used in the performance of this Agreement
which are in conflict with the terms and conditions hereof shall be
void.  Except as may be expressly set forth herein, nothing in this Agreement
shall grant any rights to any third party.

 
    18.5.
    Remedies Cumulative:  The rights, powers, remedies and privileges provided
in this Agreement are cumulative and not exclusive of any rights, powers,
remedies and privileges provided at law or in equity, and may be exercised
singularly or concurrently.

 
27

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
    18.6.
    No Waiver of Rights:  A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.  No
waiver shall be effective unless made in a writing signed by the Party against
whom enforcement of such waiver is sought.

 
    18.7.
    Injunctive Relief:  Licensee acknowledges that the rights granted under this
Agreement are of special and unique character, which gives them peculiar value,
and that any breach by Licensee of any term, condition or covenant of this
Agreement related to the use of Stewart’s Image, Lagasse’s Image or any of the
Celebrity Trademarks will cause irreparable injury to Licensor.  Licensee
acknowledges that the remedy at law for any breach by Licensee of any material
term, condition or covenant of this Agreement (other than payment obligations
hereunder) will be inadequate and, accordingly, in the event of any breach or
threatened breach by Licensee, Licensor shall be entitled, in addition to all
other remedies, to an interlocutory, other preliminary and permanent injunctions
restraining any such breach, without being required to prove any actual damages
or the inadequacy of its remedies at law, and without being required to post any
bond or other security.

 
    18.8.
    Construction:  When used in this Agreement, the word “including” means
“including, without being limited to”; the term “sole discretion” means “sole
and absolute discretion”; the singular of a term shall include the plural and
the plural shall include the singular, unless such a construction would be
unreasonable; and “he” or “she” may refer to the other gender; and “days” shall
refer to calendar days (provided that if the last day of a calendar-day period
is not a business day, then such calendar-day period shall be deemed to end on
the first business day after the expiration of such calendar-day period).  In
the event an obligation is to be performed  Titles and headings to Sections in
this Agreement are inserted for convenience only and are not intended to

 
28

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
be a part of or to affect the meaning or interpretation of this Agreement.  The
Parties acknowledge that they are entering into this Agreement after consulting
with counsel and based upon equal bargaining power and that the attorneys for
each Party have had an equal opportunity to participate in the negotiation and
preparation of this Agreement.  The terms of this Agreement shall not be
interpreted in favor of or against any Party on account of the draftsperson, but
shall be interpreted solely for the purpose of fairly effectuating the intent of
the Parties hereto expressed herein.
 
    18.9.
    Counterparts:  This Agreement (and each amendment, modification and waiver
in respect thereof) may be executed and delivered in any number of counterparts
with the same effect as if all parties hereto had signed the same document.  All
counterparts shall be construed together and shall constitute one
instrument.  Signatures may be delivered via facsimile or in PDF format by
electronic mail, and signatures delivered in such manner shall be deemed
originals for all purposes.

 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
 

  MARTHA STEWART LIVING OMNIMEDIA, INC.          
 
By: /s/ Susan Lyne     Name: Susan Lyne     Title:  CEO          




  TURBOCHEF TECHNOLOGIES, INC.          
 
By: /s/ Richard E. Perlman     Name: Richard E. Perlman     Title: Chairman    
     

 
29